In re Clear Channel Broadcasting Inc.; — Defendant; Applying for Writ of *876Certiorari and/or Review, Parish of Orleans, Civil District Court Div. M, No. 00-02185; to the Court of Appeal, Fourth Circuit, No. 2004-C-0980.
Denied. The court of appeal reached the correct result in reversing the trial court’s partial summary judgment. There are issues of fact concerning whether the excess policy “drops down” which must be resolved by the trial court before the court may determine whether relator is entitled to a “credit” in the amount of the insolvent insurer’s policy limit.
VICTORY, J., would grant the writ.